Judgment of the Supreme Court, New York County (Jacqueline Silbermann, J.), entered on or about October 21, 1988, which, inter alia, granted the defendant wife’s counterclaim for a divorce based on cruel and inhuman treatment, and further, granted her custody of the two minor children, maintenance and support, unanimously modified, on the law and the facts, to the extent of permitting the husband to take a deduction for the children on his income tax returns (1) so long as he complies with his support obligations or (2) until a court determines, after application by the defendant wife, that she is providing sufficient economic support to the children to claim the deductions, and otherwise affirmed, without costs.
It is clear that, as the wife acknowledges, at the present time, defendant wife is primarily a homemaker and that the plaintiff provides virtually all of the economic support for the children. No other issue is raised on this appeal. Concur— Sullivan, J. P., Milonas, Rosenberger and Smith, JJ.